UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, 2014 ASURE SOFTWARE, INC. (Exact name of registrant as specified in charter) Delaware 0-20008 74-2415696 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 110 Wild Basin Road, Suite 100, Austin, Texas 78746 (Address of principal executive offices) 512-437-2700 (Registrant’s telephone number, including area code) N/A (Former Name and Address) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e)On February 4, 2014, the Compensation Committee of the Board of Directors (the "Board") of Asure Software, Inc. (the "Company"), approved annual base salaries and target annual bonus percentages for the executive officers, in each case effective as of January 1, 2014, as set forth below. The financial performance metrics for the 2014 bonus plan include the achievement of specified goals with respect to the Company’s cloud revenue and EBITDA. Named Executive Officer Title 2014 Annual Base Salary 2014 Annual Target Bonus (as a percentage of base salary) Patrick Goepel Chief Executive Officer $ 50 % Steven Rodriguez Chief Operating Officer $ 45 % Jennifer Crow Chief Financial Officer $ 30 % SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASURE SOFTWARE, INC. Dated: February 7, 2014 By:/s/ Jennifer Crow Jennifer Crow, Chief Financial Officer
